DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-80 have been canceled. Claims 81-100 are pending and under consideration. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 81-88, 93, 95, in the reply filed on 7-19-22 is acknowledged.
Upon reconsideration, the restriction has been withdrawn. 
Claims 81-100 are under consideration. 
Claim Objections
Claim 81 can be written more clearly as --- A transgenic rainbow shark whose genome comprises an exogenous nucleic acid encoding a fluorescent protein, wherein the transgenic rainbow shark is obtained from sperm deposited at the European Collection of Authenticated Cell Cultures (ECACC) as Accession Number 19010802, 19010801, 19010803, or 19010804--- 
OR
--- A transgenic rainbow shark whose genome comprises an exogenous nucleic acid encoding: 
a) an orange fluorescent protein, wherein the transgenic rainbow shark is obtained from sperm deposited at the European Collection of Authenticated Cell Cultures (ECACC) as Accession Number 19010802; 
b) a purple fluorescent protein, wherein the transgenic rainbow shark is obtained from sperm deposited at the ECACC as Accession Number 19010801; 
c) a blue fluorescent protein, wherein the transgenic rainbow shark is obtained from sperm deposited at the ECACC as Accession Number 19010803; or 
d) a fluorescent protein, wherein the transgenic rainbow shark is obtained from sperm deposited at the ECACC as Accession Number 19010804---.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 85-88, 95-98 are rejected under 35 U.S.C. 101 because they are drawn to a method of providing and distributing sharks to the ornamental fish market. This is nothing more than an abstract idea because it is a method of organizing human behavior within the realm of sales activities and behaviors. Under Step 2A, there are no additional elements that make it anything other than an abstract idea.  
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 81 requires a transgenic rainbow shark comprising a chromosomally integrated expression cassette encoding a fluorescent protein, wherein the rainbow shark comprises a transformation event selected from the group consisting of: the "Orange rainbow shark 1 transformation event," sperm comprising the Orange rainbow shark 1 transformation event being deposited at the ECACC (Accession Number 19010802); or the "Purple rainbow shark 1 transformation event," sperm comprising the Purple rainbow shark 1 transformation event being deposited at the ECACC (Accession Number 19010801); or the "Blue rainbow 1 transformation event," sperm comprising the Blue rainbow shark 1 transformation event being deposited at the ECACC (Accession Number 19010803); or the "Green rainbow shark 1 transformation event," sperm comprising the Green rainbow shark 1 transformation event being deposited at the ECACC (Accession Number 19010804).
The specification lacks written description for any shark as broadly encompassed by claim 81 other than a transgenic rainbow shark whose genome comprises an exogenous nucleic acid encoding a fluorescent protein, wherein the transgenic rainbow shark is obtained from sperm deposited at the European Collection of Authenticated Cell Cultures (ECACC) as Accession Number 19010802, 19010801, 19010803, or 19010804. It is not readily apparent applicants were reasonably in possession of any deposit of “transformation events” or the rainbow shark itself as seemingly encompassed by claim 81. An adequate written description of deposited cells requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of deposit information required to retrieve the transgenic rainbow shark. 
The specification lacks written description for both heterozygous and homozygous sharks deposited at ECACC as Accession Number 19010802, 19010801, 19010803, or 19010804 as required in claims 83, 84, 93, 94. Each deposit must be one or the other. Examples 1-4 do not teach which was deposited, but they do not teach both were deposited. Since the patent office is unable to test whether the cells deposited at ECACC as Accession Number 19010802, 19010801, 19010803, or 19010804 are heterozygous or homozygous, please describe whether the deposits were heterozygous or homozygous. 
The specification lacks written description for producing a transgenic shark using the method of claims 89, 99. The specification is limited to breeding a shark obtained from sperm deposited at ECACC with another shark to obtain a shark whose genome comprises an exogenous sequence encoding a fluorescent protein that has been integrated into the same place as the sperm deposited at ECACC. Whether or not the 2nd shark is transgenic, the offspring must have the exogenous sequence integrated into the genome in the same place as the deposited sperm. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the sperm” used in line 4 of claim 81 lacks antecedent basis. Accordingly, it is unclear whether sperm or some other tissue has been deposited with ECACC. 
Use of parentheses in claim 81 makes the claim indefinite. It is unclear whether the subject matter in the parentheses is included in the claim or if it is optional. 
Use of the phrase “transformation event” in claims 81, 89, et al. makes the claim indefinite. While a genome may comprise an exogenous nucleic acid sequence, it does not have “events” or “occasions”. Applicants are attempting to set forth the structure of the genetically modified shark genome using the term “event” which does not clearly set forth the structure or location of the sequence, the “event” or the occasion. Furthermore, it is unclear if “transformation event” simply encompasses any exogenous nucleic acid sequence encoding the fluorescent protein or if it is limited to the exogenous sequence AND its location within the genome. Clarification is required. 
The metes and bounds of a rainbow shark comprising a “rainbow shark transformation event selecting [sic] from the group consisting of: Orange rainbow shark 1 transformation event, wherein the sperm comprising the Orange rainbow shark 1 transformation event is deposited at the ECACC as ‘Orange rainbow shark 1’” in claim 81 are unclear. While sperm may be deposited at the ECACC, it is unclear what number it has at the ECACC, how it relates to the rainbow shark, or how it relates to the integrated expression cassette. Next, the phrase “the sperm” lacks antecedent basis. Next, it is unclear whether the “transformation event” is the integration of a nucleic acid sequence encoding an orange fluorescent protein into the genome of the sperm or shark or if it is something separate from the chromosomally integrated expression cassette. The claim goes on referring to purple, blue, or green rainbow shark 1 transformation events compounding the indefiniteness for reasons set forth above. 
The phrase “the orange[, purple, blue, or green] color” in claims 82-85 lacks antecedent basis. Furthermore, the phrase “orange color is visually distinguishable from non-transgenic fish” is unclear because the claim 81 does not require the sharks have a color or fluoresce. Next, “the orange color” is “visually distinguishable from non-transgenic fish” does not make sense; the color of the transgenic shark must be compared to the color of a non-transgenic rainbow shark to be “visually distinguishable”. Accordingly, it is unclear if claims 82-85 are attempting to say the sharks have a color that is distinguishable from wild-type sharks or if that was already part of claim 81. Or perhaps claims 82-85 are simply individuating each color of shark. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 82-85 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The sharks of claims 82-85 do not further limit the sharks of claim 81 because the sharks of claim 81 are limited to those obtained from sperm deposited at ECACC while the sharks of 82-85 are not.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Blake (WO 2008022208) taught a transgenic fish whose genome comprises an expression cassette encoding a green, red, yellow, or blue fluorescent protein (claim 13-15), specifically ZsGreenl, ZsYellowl, DsRed2, GFP, eGFP, YFP, eYFP, BFP, eBFP, CFP, eCFP, FP, AmCyanl, DsRed-Express, AsRed2, HcRedl,mPlum, mCherry, tdTomato, mStrawberry, J-Red, DsRed-monomer, mOrange, mKO, MCitrine, Venus, Ypet, EYFP, Emerald, CyPet, mCFPm, Cerulean, and T-Sapphire (claim 21). Blake taught the fish can be a redfin shark in Table 5 on pg 28, right column and pg 32, right column about halfway down. Redfin shark is another name for rainbow shark (see synonyms in Wikipedia description of rainbow sharks (2022), and Fenner, “The Rainbow, Redfin and Albino Minnow sharks Epalzeorhynchos munense and E. frenatum, The Conscientious Aquarist, WetWebMedia.com, retrieved by Wikipedia on Aug. 17, 2007 (see footnote 5 of Wikipedia description of rainbow shark).
Blake did not teach the genome of the sharks had the specific location of integration of the vector found in sperm deposited at the ECACC as Accession Number 19010802, 19010801, 19010803, or 19010804 as required in claim 81. 

Cai (CN 1590548) taught transgenic fish whose genomes comprise a vector encoding a fluorescent protein. Cai did not teach they were rainbow sharks or had the vector integrated in the same place as those found in the sperm deposited at ECACC as Accession Number 19010802, 19010801, 19010803, or 19010804 as required in claim 81. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 91-94 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 81-84. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The progeny fish in claims 91-94 have the exact same structure/function as those in claims 81-85; therefore, they are patentably indistinguishable despite being second generation sharks. 
Claims 99, 100 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 89, 90. The transgenic sharks and their progeny have the exact same structure; therefore, using them for breeding is patentably indistinguishable. Likewise, the offspring of sharks obtained from sperm deposited at ECACC is identical to 2nd generation offspring. 

Conclusion
	No claim is allowed. 
		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632